Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
It is noted that Applicant had filed a Petition for Suspension of Action under 37 CFR 1.103(a) on 30 June 2020. Applicant was instructed in a communication, by Supervisory Primary Examiner (SPE) Renee Claytor, to notify the Examiner and request continuance of prosecution or a further suspension at the end of this time period (MPEP 709). In a telephonic correspondence on 25 February 2021, Attorney Douglas Mueller  communicated that prosecution of the application should be continued.

Action Is Final
Applicants' response to the Non-Final Office Action mailed 19 March 2020, has been entered and the Remarks therein, filed 30 June 2020, are fully considered here.

Status of Claims
	Claims 6-8 and 10-12 are pending.
	Claims 6-8 and 10-12 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is 
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
	The objection to the disclosure, with regard to the Title for containing unacceptable terminology and the Abstract for containing typographical/grammatical errors, in the Non-Final Office Action mailed 19 March 2020, is withdrawn in view of Applicants' amendment received 30 June 2020, which includes an amended title and abstract.

Claim Objections
	The objections to Claim 10, in the Non-Final Office Action mailed 19 March 2020, is withdrawn in view of Applicants' amendment received 30 June 2020, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 112
The rejection of Claims 11 and 12 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 19 March 2020, is withdrawn in view of Applicants' amendment received 30 June 2020, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraph(s) of 35 U.S.C. §102 which form(s) the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 6-8, 11 and 12 are rejected under pre-AIA  35 U.S.C. §102(a)(1)/(a)(2) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. §103 as being obvious over Wachendorff-Neumann et al. (International Patent Application Publication No. WO 2013/178651 A1).
[Wachendorff-Neumann et al. cited in the Non-Final Office Action mailed 19 March 2020.]

Wachendorff-Neumann et al. addresses the limitations of claims 6, 7, 8, 11 and 12.

Regarding claims 6 and 11, the biological control agents (BCAs) used in the invention are known in the art and include Bacillus subtilis AQ713 (“B9” here) which exhibits broad fungicidal activity; and/or Bacillus subtilis AQ153 (“B10” here) which is effective in inhibiting growth of plant pathogenic fungi (pg. 6, lines 10-11 and pg. 7, lines 7-15 [Claim 6] [the antimicrobial agent comprises Bacillus subtilis]).
The compositions can be used for curative or protective/preventive control of phytopathogenic fungi (pg. 56, lines 29-30 [Claim 6] [A method for preventing a disease caused by microorganisms] [Claim 11]).
The composition, when applied to a crop, reduces the risk of resistance formation and provides efficient disease control (pg. 2, lines 16-19 [Claim 6] [plant diseases, a contacting step of bringing an antimicrobial agent into contact with a plant]).
According to one embodiment, the BCA comprises not only the isolated pure cultures of the respective microorganisms, but also their suspensions in a whole broth culture (pg. 9, lines 24-27 [Claim 6] [a culture of Bacillus subtilis]).
Regarding claims 7 and 8, the compositions are suitable for protecting the seed of any variety of plant which is used in agriculture, more particularly, cereals, which include rice. Particularly important is the treatment of the seed of cereals, such as rice (pg. 43, lines 1-8 [a seed of a rice plant]).
Fusarium species, and Rhizoctonia species (pg. 52, lines 29-30 and pg. 54, lines 3-9 [Fusarium, Rhizoctonia]).

It is noted that Applicant recites: “…, ‘preventing a plant disease caused by the microorganisms’ means an ability to inhibit or suppress the development or progress of a disease caused by infection by the microorganisms, and…, any of allowing no diseases to be developed, stopping the progress of a disease that has been developed, suppressing…the progress of a disease that has been developed, and the like is possible” (originally-filed specification, pg. 14, para. [0048]). That is, Applicant’s description of the term ‘preventing’ will be interpreted to include terms such as ‘treating’, ‘ameliorating’, and ‘reducing’ with regard to plant disease effects.
Prior art will be applied according to this interpretation.

Wachendorff-Neumann et al. does not explicitly disclose: 1) the Bacillus subtilis is a microorganism showing a peak at at least one mass-to-charge ratio (m/z) selected from the group consisting of a range of 3045.5 ± 0.58, 6942.5 ± 0.58, and 9140.5 ± 0.58, resulting from mass analysis by means of MALDI-TOF MS [Claim 6].

Wachendorff-Neumann et al. teaches an identical method of preventing plant disease in identical plants caused by identical fungi by applying Bacillus subtilis. As such, absent evidence to the contrary, the Bacillus subtilis taught by Wachendorff-Bacillus subtilis taught by Wachendorff-Neumann et al. It is well-established that “the discovery of a previously unappreciated property of prior art composition or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer” Atlas Powder Co. v IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
However, in the alternative that there is some unidentified property that provides a difference between the claimed Bacillus subtilis strain that exhibits at least one specific m/z ratio, and the Bacillus subtilis strain(s) of the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have substituted the Bacillus subtilis strain(s), as shown by Wachendorff-Neumann et al., with the claimed Bacillus subtilis strain that exhibits at least one specific m/z ratio (or vice versa), in a method for preventing a plant disease by contacting said plant with (a) Bacillus subtilis strain(s), with a reasonable expectation of success, because Wachendorff-Neumann et al. shows Bacillus subtilis strain(s) which are used to prevent a plant disease by contacting said plant with said Bacillus subtilis strain(s), which is the claimed method. The prevented plant diseases include those caused by a fungus.
One of ordinary skill in the art would have been motivated to have made that modification, because one could have used the Bacillus subtilis strain that exhibits at least one specific m/z ratio, in a method for preventing a plant disease, as shown by Wachendorff-Neumann et al., because the claimed Bacillus subtilis strain(s) and the Bacillus subtilis strain(s) cited in the prior art can be used to prevent a plant disease, including a plant disease caused by a fungus, wherein the fungus belongs to the genus Fusarium or Rhizoctonia. In addition, both Bacillus subtilis strain(s) can be applied to a rice plant, including rice seeds.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 6-8, 11 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Wachendorff-Neumann et al. (International Patent Application Publication No. WO 2013/178651 A1) in view of Krishnamurthy et al. (U.S. Patent No.: 6,177,266 B1; Date of Patent: Jan. 23, 2001), and Welham et al. ((1998) Rapid Commun. Mass Spectrom. 12: 176-180).
[All references cited in the Non-Final Office Action mailed 19 March 2020.]

Wachendorff-Neumann et al. addresses the limitations of claims 6, 7, 8, 11 and 12.
Wachendorff-Neumann et al. shows a composition comprising at least one biological control agent selected from specific microorganisms and/or a metabolite produced by the respective strain that exhibits activity against insects, mites, nematodes and/or phytopathogens and at least one fungicide (pg. 1, lines 1-5). 
Regarding claims 6 and 11, the biological control agents (BCAs) used in the invention are known in the art and include Bacillus subtilis AQ713 (“B9” here) which exhibits broad fungicidal activity; and Bacillus subtilis AQ153 (“B10” here) which is Bacillus subtilis]).
The compositions can be used for curative or protective/preventive control of phytopathogenic fungi (pg. 56, lines 29-30 [Claim 6] [A method for preventing a plant disease caused by microorganisms] [Claim 11]).
The composition, when applied to a crop, reduces the risk of resistance formation and provides efficient disease control (pg. 2, lines 16-19 [Claim 6] [plant diseases, a contacting step of bringing an antimicrobial agent into contact with a plant]). 
According to one embodiment, the BCA comprises not only the isolated, pure cultures of the respective microorganisms, but also their suspensions in a whole broth culture (pg. 9, lines 24-27 [Claim 6] [a culture of Bacillus subtilis]).
Regarding claims 7 and 8, the compositions are suitable for protecting the seed of any variety of plant which is used in agriculture, more particularly, cereals, which includes rice. Particularly important is the treatment of the seed of cereals, such as rice (pg. 43, lines 1-8 [a seed of a rice plant]).
Regarding claim 12, non-limiting examples of pathogens of fungal diseases which can be treated in accordance with the invention include: root and stem disease caused by Fusarium species; and Rhizoctonia species (pg. 52, lines 29-30 and pg. 54, lines 3-9 [Fusarium, Rhizoctonia]).
It is noted that Applicant recites: “…, ‘preventing a plant disease caused by the microorganisms’ means an ability to inhibit or suppress the development or progress of a disease caused by infection by the microorganisms, and…, any of allowing no diseases to be developed, stopping the progress of a disease that has been developed, 
Prior art will be applied according to this interpretation.

Wachendorff-Neumann et al. does not show: 1) the Bacillus subtilis is a microorganism showing a peak at at least one mass-to-charge ratio (m/z) selected from the group consisting of a range of 3045.5 ± 0.58, 6942.5 ± 0.58, and 9140.5 ± 0.58, resulting from mass analysis by means of MALDI-TOF MS [Claim 6].

Krishnamurthy et al. addresses some of the limitations of claim 6.
Regarding claim 6, Krishnamurthy et al. shows a method for the chemotaxonomic classification of bacteria with genus, species and strain specific biomarkers generated by matrix assisted laser desorption ionization time-of-flight mass spectrometry (MALDI-TOF MS) analysis of either cellular protein extracts or whole cells (column 1, lines 16-21 [MALDI-TOF MS analysis]).
Mass spectral analysis of intact, whole cells produced biomarkers which distinguished between bacteria at the genus, species and strain levels. Data for several bacteria strains are listed in Table 2 (column 6, lines 1-5 and Table 2). Table 2 shows the organism Bacillus subtilis YB 886, which has the genus biomarkers (according to m/z) 4340; and species biomarkers 6913, 9130 (column 6, Table 2 [Claim 6] [6942 (m/z), 9140 (m/z)] [nexus to Wachendorff-Neumann et al.] [Bacillus subtilis]).
Bacillus subtilis, which has m/z biomarkers that are common (to both protein extracts and whole cells) 3989 and 9130. Biomarkers unique to whole cells are 4340 and 6913 (m/z) (column 6, Table 3). Mass spectral analysis of protein extracts consistently produced genus, species and strain specific biomarkers, as shown in Table 1 (column 5, lines 17-10 and Table 1). Table 1 shows organism Bacillus subtilis 3A1, which has the genus biomarker (m/z) 6680; and species biomarkers 3757, 3871, 6304, and 9146 (column 5, Table 1).

Welham et al. provides motivation for establishing that all Bacillus subtilis strains exhibit a number of common genus/species identity m/z values, as shown by Krishnamurthy et al., thereby showing that the Bacillus subtilis strain(s), shown by Wachendorff-Neumann et al., may have any m/z ratio value within a specific range, by way of addressing the limitations of claim 6.
Regarding claim 6, Welham et al. shows the MALDI-TOF MS analysis of a variety of gram-positive and gram-negative intact bacterial cells, the results of which show that the fingerprint mass spectra are discrete peaks observed over a specific mass range (pg. 176, Abstract [nexus to Krishnamurthy et al.] [MALDI-TOF MS, whole cells]).
The MALDI-TOF mass spectrum for Bacillus subtilis is illustrated in Fig. 5(a) (pg. 178, column 1, para. 2 and pg. 179, Fig. 5(a)). Figure 5(a) shows m/z intensity peaks (%) at 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for preventing a plant disease by contacting said plant with at least one Bacillus subtilis microorganism and a culture of Bacillus subtilis, as shown by Wachendorff-Neumann et al., by using a Bacillus subtilis strain showing a peak at at least one mass-to-charge ratio (m/z) selected from the group consisting of a range of 3045.5 ± 0.58, 6942.5 ± 0.58, and 9140.5 ± 0.58, via MALDI-TOF MS, with a reasonable expectation of success, because Krishnamurthy et al. shows that Bacillus subtilis species, in general, are identifiable by MALDI-TOF m/z ratios of, e.g., 9146, and 6913, and Welham et al. also shows, graphically, that B. subtilis species can be identified by m/z intensity peaks, at ~7000m/z as a major peak, with other minor peaks at ~3000 and ~9000m/z (MPEP 2143 (I)(A,G)). 
That is, it appears as though there are a variety of m/z ratio values that can be used to identify a Bacillus subtilis species. The exact m/z ratio values will depend upon, e.g., the growth stage of the microorganisms and whether whole cells or the protein fraction of said cells are analyzed. For example, one of ordinary skill in the art would understand that any particular B. subtilis strain in an early logarithmic growth phase will B. subtilis strain(s) used for preventing a plant disease, as shown by Wachendorff-Neumann et al., with the claimed Bacillus subtilis strain showing a peak at at least one mass-to-charge ratio (m/z) selected from the group consisting of a range of 3045.5 ± 0.58, 6942.5 ± 0.58, and 9140.5 ± 0.58, via MALDI-TOF MS, with the predictable result that the claimed Bacillus subtilis strain has antimicrobial properties that would prevent a plant disease (MPEP 2143 (I)(A,B(3),G)). That is, absent secondary considerations, it would appear that the Bacillus subtilis strain(s), shown by Wachendorff-Neumann et al. and which is silent on the MALDI-TOF MS m/z ratios of said strain(s), is/are the same as the instantly-claimed Bacillus subtilis strain(s) (MPEP 2112 (III) and (V)).
One of ordinary skill in the art would have been motivated to have made that modification, because, in the event that a specific strain of B. subtilis has unexpected or especially improved antimicrobial properties, the implementation of MALDI-TOF MS m/z analysis would enable one to specifically identify said specific strain, as shown by Krishnamurthy et al. That is, Krishnamurthy et al. shows that some Bacillus species can be identified down to a specific strain designation (e.g., column 5, Table 1).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Wachendorff-Neumann et al. in view of Krishnamurthy et al., and Welham et al., as applied to claims 6-8, 11 and 12 above, and further in view of Chen et al. ((2014) Anal. .
[All references cited in the Non-Final Office Action mailed 19 March 2020.]

Wachendorff-Neumann et al. in view of Krishnamurthy et al., and Welham et al., as applied to claims 6-8, 11 and 12 above, do not show: 1) an antimicrobial substance produced by a Bacillus subtilis strain, wherein the antimicrobial substance has a molecular weight of 15KDa or less, and has a fragmentation ion mass range of 1460 ± 1 and a range of 1474 ± 1, as determined by electrospray ionization mass analysis [Claim 10].

Wachendorff-Neumann et al. further shows that metabolites produced by the nonpathogenic microorganisms include lipopeptides, such as fengycin (pg. 9, lines 31-33 thru pg. 10, lines 1-4). A ‘synergistically effective amount’ represents a quantity of a combination of a biological control agent and a fungicide that is statistically significantly more effective against phytopathogens than the BCA or the fungicide only (pg. 12, lines 22-25). That is, the biological control agent, which includes Bacillus subtilis has fungicidal activity.

Chen et al. as evidenced by PubChem addresses the limitations of claim 10.
Chen et al. shows a study in which Bacillus subtilis was shown to exhibit strong antifungal activity. The fungal peptides were isolated. The results highlighted that electrospray ionization coupled with collision induced dissociation mass spectrometry is in vitro, (B. subtilis strain) BS-918 inhibited the mycelial growth of eight species of fungal pathogens (Table 1), including Rhizoctonia, and Fusarium (pg. 2894, para. 1 and Table 1 [nexus to Wachendorff-Neumann et al.] [Rhizoctonia, Fusarium]).
Regarding claim 10, two classes of the main ions in Figure 2 have similar m/z values to lipopeptides of iturin and fengycin. Generally, antifungal activity of B. subtilis is based on the production of more than 24 antagonistic metabolites. The results show that lipopeptide antibiotics from B. subtilis are the major reason for antagonizing pathogenic fungi (pg. 2894, para. 2 and pg. 2896, lines 1-2 [nexus to Wachendorff-Neumann et al.] [Bacillus subtilis, fengycin]). 
Figure 2(b) shows that several fengycins were identified having m/z ratios of 1449.5, 1463.9, 1477.8 and 1491.9, as determined by electrospray ionization mass spectrometry (ESI) (pg. 2895, Fig. 2(b) [range of 1460 ± 1, 1474 ± 1]).

Chen et al. does not show the molecular weight of fengycin lipopeptide.

PubChem shows that the molecular weight of fengycin/fengymycin is 1463.7g/mol (= 1463.7 Da or 1.4637 kDa) (pg. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for preventing a plant disease by contacting said plant with at least one Bacillus subtilis microorganism showing a peak at at least one specific m/z ratio, and a culture of Bacillus subtilis, as shown by Wachendorff-Neumann et al. in view of Krishnamurthy et al., and Welham et al., as applied to claims 6-8, 11 and 12 above, by showing that the Bacillus subtilis strain produces an antimicrobial substance with a molecular weight of 15KDa or less, and which exhibits electrospray ionization mass (ESI) spectrum m/z ratios in the range of 1460 ± 1 and a range of 1474 ± 1 [Claim 10], with a reasonable expectation of success, because Chen et al. as evidenced by PubChem shows that the fengycins produced by Bacillus subtilis are identified by a variety of m/z ratios, the range of which encompasses the claimed m/z ratios, and also shows that the molecular weight of fengycins is less than 15kDa (MPEP 2143 (I)(A,G)). 
That is, it appears as though there are a variety of m/z ratio values that can be used to identify an antimicrobial fengycin produced by B. subtilis. Chen et al. shows that the exact m/z ratio values will depend upon the actual chemical/amino acid structures formed by fengycin (pg. 2898, Table 3). Therefore, it would be obvious to substitute the fengycin produced by the B. subtilis strain(s) used for preventing a plant disease, as shown by Wachendorff-Neumann et al., with the claimed antimicrobial substance produced by Bacillus subtilis strain, and having m/z ratios in the range of 1460 ± 1 and a range of 1474 ± 1, determined by ESI (or vice versa), with the predictable result that the claimed antimicrobial substance (i.e., fengycin) will prevent a plant disease, due to the fungicidal properties of fengycin (MPEP 2143 (I)(A,B(3),G)). That is, absent secondary considerations, it would appear that the fengycin, as shown by Wachendorff-Neumann et al. but which is silent on the ESI m/z ratios of said antimicrobial substance, is the same as the instantly-claimed antimicrobial substance (MPEP 2112 (III) and (V)).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Response to Arguments
Applicant’s arguments, pp. 6-7, filed 30 June 2020, with respect to the prior art references cited in the 35 U.S.C. §102/103 rejections, have been fully considered, but they are not persuasive.

Applicant remarks (pg. 6) that Wachendorff-Neumann does not disclose the mass-to-charge ratios recited in claim 6. Krishnamurthy further does not teach or suggest any of the presently claimed mass-to-charge ratios, with the values falling outside the ranges of 3045.5±0.58 (m/z), 6942.5±0.58 (m/z), and 9140.5±0.58 (m/z) recited in claim 6. While Welham shows additional MALDI-TOF derived peaks in general areas of 3000, 7000, and 9000 as noted on page 14 of the Office Action, these values do not correspond to the precise ranges recited in claim 6. These precise values further provide unexpected improvements in antibacterial performance compared to the two strains provided in Wachendorff-Neumann.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). First of all, it is not clear if the mass-to-charge (m/z) ratios, to be selected from, cited in instant claim 6 refer to a single Bacillus subtilis species or to different B. subtilis species. Krishnamurthy et al. teaches that a single B. subtilis strain may be identified by several common m/z biomarkers, based on the growth stage of the microorganism or whether whole cells or the protein extract of said cells is/are analyzed (e.g., B. subtilis 3A1 and B. subtilis YB886, columns 5 and 6, Tables 1, 2 and 3). Therefore, there appears to be more than one m/z biomarker that identifies a specific genus of bacteria, and more than one m/z biomarker that identifies a specific species within said specific genus. Welham et al. shows MALDI-TOF mass spectra data for B. subtilis, which shows that there are several peaks of varying height, the highest peaks clustered around 6600-7000 (pg. 179, Fig. 5). Claim 6 describes ‘at least one of Bacillus subtilis’. 
On the other hand, Applicant’s specification describes the isolation of a (singular) novel microorganism (originally-filed specification, pg. 15, para. [0052], Example 1). In addition, Applicant shows that the novel microorganism has a 99% matching rate (%) with regard to the m/z ratios of other Bacillus subtilis “standard” strains (pg. 20, para. [0070] thru pg. 21, cont. para. [0070] thru [0071], Table 3). Therefore, it would be obvious to one of ordinary skill in the art to consider that several different strains of B. subtilis would have essentially the same m/z ratios- and, therefore, it would be obvious to one of ordinary skill in the art to understand that the Bacillus subtilis strains, as shown by Wachendorff-Neumann et al., would exhibit the same m/z ratios as the claimed B. subtilis strains. Applicant does not show, by working examples, that the claimed B. subtilis strain exhibits unexpected improvements in antibacterial performance compared to the strains shown by Wachendorff-Neumann et al.
Applicant remarks (pg. 7) that Chen does not remedy the deficiencies of Wachendorff-Neumann, Krishnamurthy, and Welham as discussed above. Thus, claim 10 is patentable over the suggested combination of Wachendorff-Neumann, Krishnamurthy, Welham, and Chen. Applicant does not concede the correctness of the rejection.
However, in response to Applicant, Chen et al. is cited to address the limitations of claim 10, and the deficiencies presumed by Applicant with regard to the references of Wachendorff-Neumann et al., Krishnamurthy et al., and Welham et al. are addressed above.
Applicant’s request for suspension of action is noted.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651